The opinion on the petition for rehearing was deli-wed on the 2"th of,May 1814, as follows :
*408Uponareview of these causes, and on farther consideration of the agreement of the parties filed therein ⅛ relation to costs, it is the opinion of the court that so much of the former opinion as decrees each party to pay his own costs, is incorrect and must be reversed. Wherefore rt is decreed and ordered, that so much of said opinion as decrees Lipscomb iti either suit to pay cost, be and the same is hereby reversed and set aside ; and it is farther decreed and ordered that Grubbs, in both suits, pay to Lipscomb his costs therein expended : and that Lipscomb is entitled to his costs in the court below. And as to the residue of the former opinion oí this court, the court being now equally divided with regard to the correctness thereof, it is therefore decreed and ordered that the residue of said opinions and decrees do stand unaltered, and that the same be affirmed. Which, together with the former opinion of this court, is ordered to be certified to the court below.
And on the 12ih of July 1814, the following expía» natory opinion was delivered by Judge Logan :
Upon an examination of the opinion pronounced in these suits during the present term, we are of opinion that so far as it varports to leave unaltered, and an affir-mance of the former opinion of this court, upon points in which the present members of the court divide opinion, is incorrect ; and that in those respects the opinion of the court below should stand unaltered and affirmed under the law, the opinion of this court being considered as vacated and in effect set aside Upon granting a rehearing.
' As to thf manner of surveying some of the claims upon which Shields’s entry depends, the present members of this court might accord in opinion, differing with that of the court below ; but finding that the result in these suits will be the same, we have deemed it unnecessary to decide thereon. As, however, there will be a difference in effect to the parties under the opinion of this court and that of the circuit court, as to the manner of surveying Bridges’ claim, under which Lipscombr holds; and as we concur in the correctness of the opinion of this court in that particular, and as to Grubbs’s right to discontinue his suit as to the 300 acres not surveyed, and that the opinion of the court below is erro-*409neons, it is therefore decreed and ordered th§t the former opinion of this cotirt, so far as it directs the manner in which Bridges’ claim should be surveyed, and in relation to the 300 acres not surveyed, bey and that the same do stand unaltered and affirmed.
Wherefore it is decreed and ordered that the decree of the circuit court be.affirmed, and that the same do stand unaltered, except so far as relates to the manner of surveying the claim of Bridges, and as relates to the 300 acres not surveyed, which it is decreed and .ordered be reversed and set aside.